Citation Nr: 1135827	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  97-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder or other acquired psychiatric disorder.

2.  Entitlement to higher initial ratings for the cervical spine, rated 20 percent prior to October 2, 2001, 10 percent from October 2, 2001, through September 25, 2003, and 20 percent from September 26, 2003.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active duty for training from September 1984 to February 1985 and she performed active duty for training and inactive duty training at various other times between February 1985 and June 1, 1996.  

The Veteran became disabled during a period of inactive duty training in September 1994.  Because of disability incurred therein, that inactive duty training period has become active military service.  See 38 C.F.R. § 3.6 (a).  In turn, because the claimant has performed active military service, the claimant has achieved "veteran" status for VA benefits purposes.  See 38 C.F.R. §§ 3.1 (d).

This matter arises to the Board of Veterans' Appeals (Board) from November 1997 and later rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A November 1997 hearing officer decision reflects that service connection and an initial 20 percent rating was granted for residuals of a cervical spine injury, effective from July 31, 1996.  However, no rating decision or appeal rights concerning this grant of benefits was sent to the Veteran.  The RO announced the grant of benefits in a November 1997 supplemental statement of the case.  In April 1998, the RO received a request for a higher rating for the cervical spine.  The Board accepts that request as a timely notice of disagreement (hereinafter: NOD) to the initial rating assigned for the cervical spine.  See Gallegos v Gober, 14 Vet. App. 50 (2000) (an NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the AOJ; (4) be filed with one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative; there is no stated requirement that a Veteran must voice a desire for appellate review).

In May 1997, the Veteran testified before an RO hearing officer concerning entitlement to a total disability rating based on individual unemployability (TDIU) and she also testified concerning issues that are no longer on appeal.  Because entitlement to TDIU is "part and parcel" of a claim for higher initial ratings in this case, the May 1997 hearing testimony is relevant to the claim.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

This matter also arises from a June 1999-issued RO rating decision that, in pertinent part, denied service connection for PTSD.  

In a July 2009 substantive appeal, the Veteran requested a hearing before a Veteran's law judge.  In June 2000, she withdrew that request.  

In an October 2001-issued rating decision, the RO reduced the cervical spine rating to 10 percent effective October 2, 2001. 

In pertinent part of an August 2002 decision, the Board denied service connection for PTSD and denied higher initial ratings for the cervical spine.  In February 2003, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated that decision and remanded it for re-adjudication.  The Board then remanded the case for development in September 2003.  In August 2004, the RO granted a 20 percent rating for the cervical spine, effective from September 26, 2003.  In August 2005 and December 2006, the Board again remanded the two claims for development.  

In November 2008, the Board again denied service connection for PTSD and denied higher initial ratings for the cervical spine.  In March 2010, the Court again vacated and remanded the Board decision.  

In October 2010, the RO granted service connection for depressive disorder and assigned a 30 percent rating effective from November 13, 2009.  The Veteran has not indicated disagreement with either the 30 percent rating of the effective date for that rating.  Thus, the Board lacks jurisdiction to address the initial rating for depressive disorder or the effective date for service connection for depressive disorder.  If the Veteran desires to appeal either the initial rating or the effective date for that rating, she is invited to submit a notice of disagreement (hereinafter: NOD) to the RO within her one-year appeal period that expires on October 6, 2011.  

A higher initial rating for the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence reflects that it is at least as likely as not the Veteran has PTSD in addition to a depressive disorder.  

2.  Service connection for depressive disorder is already in effect and need not be addressed by the Board.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, she will not be afforded this consideration.  

Concerning the Veteran's combat status, her DD-214 does not reflect an award that suggests combat, nor has she so alleged.  Her PTSD stressor is an injury for which service connection has been granted.  

A May 1996 VA clinical report contains an impression of dysthymia.  

In September 1998, the Veteran testified before an RO hearing officer that she was not certain if a diagnosis of PTSD had been made.  During the hearing, she submitted claims for direct and secondary service connection for PTSD and depression.  

In June 1999, the RO denied service connection for PTSD on the basis of no confirmed diagnosis.  The Veteran soon thereafter introduced medical evidence of PTSD and depression.  

In August 1999, clinical psychologist, P. Griffen, examined the Veteran and offered diagnostic impressions of major depressive disorder; and, PTSD, chronic.  Dr. Griffen also offered other impressions of organic medical disorders not pertinent to this appeal.  Dr. Griffen summarized the diagnostic impressions with: "[The Veteran] is suffering from a number of physical problems as well as emotional and psychological resulting from the accident in 1993 [sic].  Reportedly, before the accident, she had no health problems, nor emotional problems."  See claims files, Vol 3. 

In November 1999, a Social Security Administration (SSA) medical doctor reported on a Form SSA-831-C3, Disability Determination and Transmittal, that the primary diagnosis was depression and the secondary diagnosis was PTSD.  This determination was based on the above-mentioned August 1999 private psychological evaluation performed by Dr. Griffen.  

July 2004 and later-dated VA mental health clinic reports contain diagnoses of major depressive disorder.  A September 2005 VA mental health clinic examination report reflects a diagnosis of "Major Depression, Recurrent."  

In December 2006, the Board remanded the case for a PTSD examination.  In a January 2007 VA PTSD compensation examination report (erroneously dated January 17, 2006), the Axis I diagnosis was: post-traumatic stress disorder not found.  The examiner found the symptoms to be consistent with PTSD during the examination, but medical records dating back to 2004 revealed no previous mention of any symptom consistent with PTSD.  The examiner found, "Her symptoms appear to be more consistent with a depressive disorder which is due to a number of factors, one of which [is] the sequelae from her accident."  

In November 2008, the Board again denied service connection for PTSD.  

In October 2010, the RO granted service connection for depressive disorder, effective from November 13, 2009. 

A Court order of March 2010 vacated the November 2008 Board decision that denied service connection for PTSD.  The Court's basis for remand was that a PTSD claim includes all related symptomatology and the Board had failed to address service connection for depression.  As noted in the introduction, the RO has since granted service connection for depression and because of that, service connection for depression is no longer before the Board.  However, as PTSD is a separate disability, the appeal for service connection for PTSD must be adjudicated.  

The favorable evidence for service connection for PTSD includes the August 1999 mental evaluation mentioned above.  The August 1999 PTSD diagnosis appears to be based on correct facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The diagnosis of PTSD due to an injury in service is based on the rationale that the Veteran did not have the symptoms before the injury, but did afterward.  This rationale is persuasive.  

The unfavorable medical evidence is contained in a January 2007 VA PTSD examination report.  The January 2007 VA examiner reported that the Veteran had the symptoms for a diagnosis of PTSD, but the examiner withheld a diagnosis of PTSD based on the fact that the medical history did not mention those symptoms.  The examiner then discussed several favorable elements for service connection for PTSD that were found.  The examiner noted, "On the other hand, there does appear to be a nexus between the accident she was involved in and her reports of post-traumatic stress disorder symptomatology."  The examiner ruled out more recent non-military stressors, stating, "I did not find evidence of a post-military stressor to account for post-traumatic stress disorder symptoms."  Thus, the examiner clearly related the PTSD symptoms shown to active military service.  

As noted above, a medical opinion based upon an inaccurate factual premise has no probative value.  Reonal, supra.  Because the January 2007 VA examiner found that there was no prior mention of PTSD symptoms, its persuasive value is lessened.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304 (f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the medical evidence for a diagnosis of PTSD, although in controversy, is at least in relative equipoise.  There is credible supporting evidence that the claimed in-service stressor occurred.  

The Board must also address the competency, credibility, and probative value of lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because a private examiner has offered a diagnosis of PTSD that supports the lay evidence, the lay diagnosis must be regarded as persuasive also.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for PTSD will therefore be granted.


ORDER

Service connection for PTSD is granted.


REMAND

Higher Initial Ratings for the Cervical Spine

The Court's remand order stressed that the Board must consider functional loss due to pain and the tenets of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Court also stressed that the Board must address the claim for an extra-schedular rating.  

Because adjudication of the claim for a higher schedular rating for the cervical spine could have a preclusive effect on the Central Office's consideration of the functional effects caused by the service-connected disability, the Board will defer adjudication of the increased schedular rating claim until all development contemplated under 38 C.F.R. § 3.321 (b) has been accomplished.   

The Veteran has appealed for higher initial ratings for service-connected cervical spine degenerative arthritis.  In October 2000, the Veteran specifically requested extra-schedular consideration.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court stressed that the rating assigned for a service-connected disability involves consideration of the functional effects caused by the disability, which in turn involves the application of 38 C.F.R. § 3.321(b) and consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b) (1999) provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for service-connected disability, an extra-schedular evaluation will be assigned [emphasis added].  

According to VAOPGCPREC 6-96, where a Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether and extra-schedular rating is appropriate.  In Smallwood v Brown, 10 Vet. App 93, 98 (1997) the Court reiterated, "It was established in Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996), that the BVA cannot consider an extraschedular rating in the first instance; ... 38 C.F.R. § 3.321(b) requires consideration in the first instance by the Under Secretary for Benefits..."  See also Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009) ((1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice).  

Because the Board cannot consider an extra-schedular rating in the first instance, the Veteran's claim for such requires that the matter be referred to the VA Central Office for consideration.  See also Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, this case is remanded to the AMC for the following action:

The AMC should submit the extra-schedular claim to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration in accordance with 38 C.F.R. § 3.321 (b).  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran (currently unrepresented) should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


